DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 11/29/2021: 
Claims 3 and 5-20 are pending in the current application. Claims 6-17 remain withdrawn without traverse. Claim 3 has been amended.
The cores of the previous prior art-based rejections have been maintained with slight changes made in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2014/0127594) in view of Li, Han et al. "Improving the Performance of PEDOT-PSS Coated Sulfur@Activated Porous Graphene Composite Cathodes for Lithium–Sulfur Batteries." Journal of Materials Chemistry A, no. 43, 4 Sept. 2014, pp. 18345-52 and Cui (Li, Weiyang, et al. "Understanding the role of different conductive polymers in improving the nanostructured sulfur cathode performance." Nano letters 13.11 (2013): 5534-5540).
Regarding claim 3, Nakayama teaches a multivalent-ion secondary battery, or magnesium ion battery (P1) comprising: a positive electrode, a negative electrode (P133) and an electrolytic solution. 
 Nakayama teaches that magnesium ion batteries are looking to replace lithium ion batteries due to the increased abundance, lower cost, safety, and electricity per unit volume of 
Nakayama is silent in teaching the specific positive electrode active material includes at least a sulfur composite including sulfur and carbon material coated with a polyethylene dioxythiopene based conductive polymer (PEDOT) doped with a sulfonic acid-based compound (PSS); however, Li, teaches positive electrode active material comprising a sulfur composite including sulfur and carbon material, wherein the positive electrode active material is coated with a polyethylene dioxythiopene based conductive polymer (PEDOT) doped with a sulfonic acid-based compound (PSS) (abstract). Li teaches using a sulfur composite including a sulfur and carbon material (S@aPG) encapsulated with the conductive polymer reduces the loss of active material and improves cycling stability, rate capability and electrochemical performance (pg. 18345). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the positive electrode of Li in the multivalent ion secondary battery of Nakayama to have an active material that has improved electrochemical performance and cyclability. 
Li is considered analogous art because Nakayama teaches using a positive electrode active material comprising sulfur and Li teaches an improved positive electrode active material comprising sulfur. Therefore, it would have been obvious to substitute Li into Nakayama because of the finding that the substituted components and their functions were known in the art. MPEP 2141.01 (a)
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Modified Nakayama in view of Li teaches mixing the polyethylene dioxythiopene-based conductive polymer with the sulfonic acid-based compound (pg. 18346).
 Modified Nakayama in view of Li is silent in teaching a mass ratio of the polyethylene dioxythiopene-based conductive polymer with sulfonic acid compound is 1:0.2 to 1:100; however, Li teaches that the PEDOT-PSS coating on the sulfur carbon composite material as reported by Cui et al. has improved cycling capacity retention (pg. 18345; reference 52 of Li). 
Cui teaches mixing the polyethylene dioxythiopene-based conductive polymer with the same sulfonic acid-based compound (pg. 2) in the same ratios as that of the instant specification (P130). Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore, Cui teaches a mass ratio of the polyethylene dioxythiopene-based conductive polymer to sulfonic acid-based compound in a range of 1:0.2 to 1:100. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the polyethylene dioxythiopene-based conductive polymer doped with a sulfonic acid-based compound of Cui for the coating of modified Nakayama for improved electrochemical performance and cyclability.  The rationale to  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). MPEP 2143
Regarding claim 18, modified Nakayama teaches the sulfone includes an alkyl sulfone (P14). 
Regarding claim 19, modified Nakayama teaches the alkyl sulfone includes ethyl n-propyl sulfone (EnPS) (P14). 
Regarding claim 20, modified Nakayama teaches the electrolytic solution includes includes a solvent including a sulfone and a metal salt dissolved in the solvent (P11) and wherein the metal salt includes a magnesium salt (P49). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Li and Cui as applied to at least claim 3 above and further in view of Kim et al. (US 2014/0103876).
Regarding claim 5 modified Nakayama teaches the multivalent-ion secondary battery according to claim 3, the rejection included herein in its entirety. Modified Nakayama teaches a battery pack comprising the battery (P26-27), a controller, or control unit configured to control a usage state of the multivalent-ion secondary battery, or charging/discharging (P28. 34)

 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the controller, already controlling usage, of modified Nakayama switch the usage state of the battery in response to instruction, as taught by Kim to prevent overcharging or over discharging the secondary battery. 
Response to Arguments
Applicant’s arguments are directed to the amended claims, which are addressed above, in full, in the new rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729